Per Curiam:

Defendant in error has filed a motion to dismiss this proceeding, on account of a settlement of all the-substantial rights of the parties in litigation. The motion is assented to by counsel so far as C. S. Bowman and Kimmerle & Adams are concerned, but contested by Mrs. Ida Ra-sure, through her attorneys, Messrs. Bowman & Holmes. It is proved by an affidavit of her attorney (C. S. B.) that she has not received any portion of the proceeds of the compromise that she was not present, nor within one hundred miles of the place, when the settlement was made. On the part of the defendant in error, it is proved that the settlement was made for Mrs. R. by Messrs. B. & H., who were her attorneys and agents. The settlement was made and the judgment satisfied of record on November 25,1878, about eighteen months ago.. While it is true that an attorney, by virtue merely of his retainer as such, and without the consent of his client, has not the power to bind the client by a compromise of his client’s claim, or of a pending action, yet if the client continues the authority of his attorney after such settlement and compromise, it is very doubtful whether the settlement is not binding upon the client. In this case, the very attorneys who-made the settlement are yet the attorneys of Mrs. Rasure, and *601appear for her in this court to contest the compromise, but do' not deny the agency alleged, or assert it was without her consent, or even say that she repudiates their acts. She cannot be greatly displeased with their conduct, as she continues them as her counsel in the case; and under the showing made, we think the motion to dismiss ought to be sustained, and it is accordingly sustained. (Babbitt v. Corby, 13 Kas. 612.)